           Case 1:21-cv-00131-DAD-SAB Document 12 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMIE LYNN FOLTZ,                                  Case No. 1:21-cv-00131-DAD-SAB

11                  Plaintiff,                          ORDER RE STIPULATED REQUEST TO
                                                        CONTINUE SCHEDULING CONFERENCE
12          v.
                                                        (ECF No. 11)
13   GEICO INDEMNITY COMPANY,

14                  Defendant.

15

16          This action was removed from the Fresno Superior Court on January 29, 2021, and a

17 scheduling conference is currently set for April 27, 2021. (ECF Nos. 1, 7.) On February 23,

18 2021, Plaintiff filed a motion to remand that is currently pending before the District Judge. (ECF

19 No. 9.) On March 22, 2021, the parties filed a stipulation requesting the scheduling conference
20 be continued until thirty (30) days following a decision on the motion to remand. (ECF No. 11.)

21          The Court finds good cause to continue the scheduling conference, however, due to the

22 judicial emergency and backlog of cases in this district, the Court shall set the continued date

23 approximately six (6) months out from today. Should the motion to remand be denied and this

24 matter becomes ripe for scheduling prior to the continued date, the parties may request that the

25 scheduling conference be advanced.

26 / / /
27 / / /

28 / / /


                                                    1
            Case 1:21-cv-00131-DAD-SAB Document 12 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The scheduling conference set for April 27, 2021, is CONTINUED to September

 3                  14, 2021, at 11:00 a.m. in Courtroom 9;

 4          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference; and

 6          3.      If the motion to remand is denied and this matter is ripe for scheduling prior to the

 7                  continued date, the parties may request that the scheduling conference be

 8                  advanced.

 9
     IT IS SO ORDERED.
10

11 Dated:        March 22, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
